Citation Nr: 1521478	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected migraine headaches, currently with a 30 percent disability rating effective March 30, 2009 to September 27, 2012 and a 50 percent disability rating from September 28, 2012.

2.  Entitlement to an increased initial evaluation for service-connected deviated septum, residual, nasal fracture, currently with a noncompensable disability rating effective March 30, 2009 to September 27, 2012 and a 10 percent disability rating from September 28, 2012, to potentially include increased and/or separate evaluations for allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for migraine headaches and deviated septum, residual, nasal fracture ("deviated septum") and assigned 10 percent and noncompensable evaluations, respectively, effective March 30, 2009.  Jurisdiction was subsequently transferred to the New York RO.

In a September 2010 rating decision, the New York RO increased the evaluation for service connected migraine headaches to 30 percent, effective March 30, 2009.  In a subsequent rating decision in December 2012, the RO increased the evaluation for migraine headaches to 50 percent and the evaluation for deviated septum to 10 percent, both effective September 28, 2012.  As the increases in these decisions did not constitute full grants of any of the benefits sought, the Veteran's claims for increased initial disability ratings remain in appellate status for both the period before and after September 28, 2012.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

On his March 2009 claim form, the Veteran claimed service connection for "breathing problems" resulting from in-service nasal fracture and resultant surgery.  Although the Cleveland RO granted service connection for deviated septum, an increased rating claim requires consideration of the potential applicability of other relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Private treatment records associated with the claims file include diagnoses of allergic rhinitis and sinusitis, and an April 2015 VA medical examiner stated that these have been present since the Veteran's 1993 septoplasty and are therefore secondary to his service-connected deviated septum.  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.

In a May 2015 rating decision, the Veteran was granted service connection for allergic rhinitis associated with deviated septum, residual, nasal fracture (claimed as breathing problems), and assigned a noncompensable disability rating effective July 27, 2014.  As this decision did not constitute a full grants of the benefits sought, the Veteran's claim for an increased initial disability rating for his claimed breathing problems remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with additional VA examinations and obtain outstanding private treatment records.

The Veteran has provided treatment records from an ear, nose, and throat doctor, Dr. J.C., which have been associated with the file.  It is unclear, however, whether these represent a full set of treatment records from this physician.  Additionally, the evidence of record indicates that the Veteran's primary care physician for at least part of the appeal period was a Dr. M.T.  VA has not yet made attempts to procure these treatment records.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of veterans.  38 C.F.R. § 3.159(c)(1) (2014).  Since a complete set of treatment records from Dr. J.C. and Dr. M.T. are relevant to the claims on appeal, they should be obtained, pending any necessary release from the appellant.  

Deviated Septum, Residual, Nasal Fracture

The Veteran asserts that he is entitled to an initial increased evaluation for his breathing problems which are residuals of his in-service nasal fracture.

The Veteran was most-recently provided with a respiratory VA examination in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided diagnoses of deviated nasal septum (traumatic) and rhinitis and evaluated the current severity of these disabilities.  Although the examiner recorded the Veteran's reported history of having approximately five sinus infections over the past year, no imaging studies or directed questioning was performed to ascertain the presence and severity of chronic sinusitis.  On remand, a supplemental VA examination should be performed in order to assess whether the Veteran has (or has had) chronic sinusitis during the appeal period, and if so, to address its severity in terms of frequency of incapacitating and non-incapacitating episodes and experienced symptomatology.    

Migraine

The Veteran seeks increased initial evaluation for his service-connected migraine headaches.  

The Veteran was provided with a VA examination in October 2009.  The Veteran reported migraine headaches once every two months, which increased in severity to one time per week in the summertime.  He stated that the migraines continue for two to three days, were associated with nausea and vomiting, and resulted in approximately nine days of incapacitation during the year.  The examiner noted that the medical record was unavailable for review.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Subsequent to the October 2009 VA examination, the Veteran received treatment at the Bronx VA Medical Center (VAMC) and stated that his headaches had been consistently worsening and that he was then getting them every week or twice every week.  As this indicates an increase in symptomatology since the most-recent VA examination, on remand, the Veteran should be scheduled for another VA examination to determine the current severity and functional impact of his service-connected migraine headaches, to include the impact on employability.  See 38 C.F.R. § 3.159(c)(4) (2014).  

The Veteran's statements, and medical evidence of record indicates that the Veteran has been on daily medication for his migraine headaches throughout the entire appeal period.  In an October 2010 statement, the Veteran asserted that his disability rating should have been determined based on the frequency of his migraines in the absence of medication.

In the case of Jones v. Shinseki, the Court of Appeals for Veterans Claims (Court) stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).  Because the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 do not explicitly contemplate the ameliorative effects of medication, an evaluation for migraine headaches should, to the extent possible, contemplate the frequency of characteristic prostrating attacks which would occur without medication.  On remand, the VA examiner should be asked to provide an opinion which addresses this scenario throughout the pendency of the appeal.

The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the frequency of the Veteran's migraines in the absence of medication with certainty.  However, in the opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the RO should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he received regarding his breathing problems and/or migraines that have not yet been associated with the file, and to provide a release form for these records, to include records of private treatment with doctors J.C. and M.T. from January 2009 to present.  After securing the Veteran's written authorization, obtain the records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physicians, J.C. and M.T., which can be found on a July 2014 private treatment record and on a business card scanned into VBMS in March 2015 respectively, should be used in order to aid him in responding to the request.)

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the nature and severity of his breathing problems, to include nasal deviated septum, rhinitis, and sinusitis.  All indicated studies/diagnostic tests must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After examining and interviewing the Veteran and reviewing the evidence of record, the examiner should address the following:

a.  Provide the Veteran with a diagnosis or rule out chronic sinusitis.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran had a sinus disability at any point during the appeal period (March 2009 to present)

If a diagnosis of chronic sinusitis is provided, to the extent feasible, the examiner should report on the progress of the Veteran's sinusitis during the course of the appeal period, from March 2009 to present.  

i.  The examiner should describe the frequency per year of "incapacitating episodes" of sinusitis requiring prolonged (four to six weeks) antibiotic treatment.  An "incapacitating episode" is defined as one that requires bed rest and treatment by a physician.

ii.  The examiner should describe the frequency per year of "non-incapacitating" episodes of sinusitis, characterized by headaches, pain, and crusting or purulent discharge. 

To the extent that the Veteran has experienced periods of time during the appeal period between which the severity of his sinusitis has varied, the examiner should so state, and answer the above "frequency" questions for each distinct period.

b.  Address the severity and manifestations of the Veteran's allergic rhinitis.  Indicate whether polyps were/are present and the percentage of obstruction of the nasal passage on each side.  

To the extent that the Veteran has experienced periods of time during the appeal period between which the severity of his allergic rhinitis has varied, the examiner should so state, and describe the severity of the symptoms for each distinct period.

c.  Evaluate the percentage of obstruction of the nasal passage on each side due to any deviated septum present.

d.  Provide an opinion as to any functional effects of the Veteran's respiratory disabilities affecting his nasal passages, to include their effect on occupational activities.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The claims file, including any electronic records, and a copy of this remand must be made available for review in conjunction with the examination.

To the extent feasible, the examiner should report on the progress of the Veteran's sinusitis during the course of the appeal period, from March 2009 to present.  

a)  The examiner should describe all symptomatology related to the Veteran's service-connected migraine headaches.  The examiner should also describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have "characteristic prostrating attacks," the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's statements as well as a review of the medical evidence in the claims file.  The examiner should also comment on the functional effects of the Veteran's migraines, and provide an opinion as to whether the Veteran's headaches are productive of severe economic inadaptability. 

b)  To the extent possible, the examiner should provide an opinion stating approximately how frequently the Veteran would have experienced characteristic prostrating attacks of migraines throughout the appeal period (March 2009 to present), if he was never put on medication. 

To the extent that the Veteran has experienced periods of time during the appeal period between which the severity of his migraine disability has varied, the examiner should so state, and comment on the frequency of his attacks, both with medication and without, for each distinct period.

Further, the examiner should also question the Veteran to ascertain the approximate date he began taking daily medication to inhibit the occurrence of migraines, and the severity (frequency of attacks, prostrating/non-prostrating, etc...) of his migraine headaches prior to starting medication.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

4.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for increased initial disability ratings for service-connected migraines and deviated septum, residual, nasal fracture with allergic rhinitis, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




